Gray, C. J.
The policy obtained by John Dugan upon his life being expressed to be for the sole use of his wife, her interest therein could not be affected by any assignment thereof by the husband. Gen. Sts. c. 58, § 62. Gould v. Emerson, 99 Mass. 154. But not being a party to the contract, nor named therein as payee, she could not maintain an action at law thereon. Bailey v. New England Ins. Co. 114 Mass. By an express provision of the policy, which could not be dispensed with by the officers of the association, the assignment by the husband to his sister, not being expressed to be for the benefit of his wife and children, and having in fact been made in part to secure his own debts to his sister and mother, was wholly void. The sole right to sue at law upon the policy after his death would therefore be in his sister as administratrix of his estate, and the association might safely have paid the amount of the policy to her. Burroughs v. State Assurance Co. 97 Mass. 359.
But if the administratrix had received the amount, she would have held it in trust for the widow. Could v. Emerson, above cited. The matter being submitted to our jurisdiction in equity, the fund should be disposed of according to the equities .of the case. The premiums paid by the sister during the life of the assured, necessary to keep the policy on foot, may be treated as paid in his behalf, and should therefore be repaid to her. Burridge v. Row, 1 Yo. & Col. Ch. 183. Connecticut Ins. Co. v. Burroughs, 34 Conn. 305. And it being agreed by an amendment to the report that the defendant Hannah Race is executrix of the will of the widow, she will be entitled, upon filing an answer in that capacity, to have the residue of the fund paid tc her. Decree accordingly.